Appeal from a resentence of the Erie County Court (Thomas P *1413Amodeo, J.), rendered February 5, 2008. Defendant was resentenced as a second felony offender upon his conviction of criminal mischief in the third degree and possession of burglar’s tools.
It is hereby ordered that the resentence so appealed from is unanimously modified on the law by vacating the sentence imposed on count one of the indictment and as modified the resentence is affirmed.
Same memorandum as in People v Quigley (70 AD3d 1411 [2010]). Present—Centra, J.P., Fahey, Peradotto, Garni and Lindley, JJ.